   You are getting  this letter because
           Case 2:17-cv-14581-JVM Documentyou  participated
                                           148-2 Filed 07/10/20                   Page 1 of 3
   in Gretna’s Deferred Prosecution Program.
   You may benefit beginning in October 2020.
What is happening with the Deferred Prosecution Program?                                              EXHIBIT
  People sued the City of Gretna over its Mayor’s Court Deferred Prosecution Program. The Program was
  supposed to help people avoid conviction. The people who brought the suit alleged that the Program        2
  excluded anyone who could not afford to pay the fees. A settlement (legal agreement) has been proposed
  to help you, and the many other people who participated in this Program, get the benefits you deserve
  under the law. The benefits only apply to the Program and not the Mayor’s Court in general.
How would I benefit?
  The settlement proposes benefits based on your involvement with the Program. Use the table below to
  understand your proposed benefits:

    You…                                             Your Proposed Benefit
    Are currently in the program and have a hard      If you qualify, Program fees can be divided into
    time making payments                               smaller payments (payment plans)
    (Now)                                             Payment plans will be 12 months or less
                                                      Monthly payments no more than what you
                                                       earn in an 8 hour workday
                                                      If you qualify, program fees may be waived
    Paid some program fees, were dropped from         Can rejoin the program with credit for past
    the program, and still have an open case           payments and get all benefits listed above
    (2018 and after)                                  Avoid conviction
    Paid some program fees, were dropped from         Refund of all your past payments to the
    the program, and were later convicted              Program
    (After June 1, 2015)
    Have unpaid program fees                          Program debt erased (automatically)
    (Before Jan. 1, 2018)                             Case dismissed (automatically)

What do I need to do to get my benefits?
 No action at this time. If the settlement is approved and you have outstanding fees from before 2018, your
 benefit will be automatic. If you have outstanding fees for the Program in 2018 or after, you will need to
 reappear in court within 9 months of the settlement’s approval date to be readmitted to the Program.
Will your address change before September 2020?
  Call the MacArthur Justice Center at 504-620-2259, so we can get you information about your benefits.
If I disagree with the settlement or think it’s unfair, what can I do?
   You can file a written objection with the Federal District Court at 500 Poydras St, New Orleans, LA
   70130 on or before _______. You can also come to a hearing in person on September 1, 2020, at 2 p.m.
   and tell the federal court why you think the settlement shouldn’t be approved.

How can I learn more?
      Call us at 504-620-2259.
      Mon – Thurs 9am-6pm.               Visit our website at                  Read “More Information”
                                         macarthurjustice.org/zzzzzz           (behind this page)


 The Roderick & MacArthur Justice Center is a non-profit law firm representing the people (class members)
 who sued the City of Gretna and others in Nelson v. Constant.
                    More
                   Case     Information Document
                        2:17-cv-14581-JVM about the Proposed
                                                 148-2           Settlement
                                                       Filed 07/10/20 Page 2 of 3

A proposed settlement in a lawsuit will benefit people, like you, who participated in the Gretna Mayor’s
Court Deferred Prosecution Program.
Why am I getting this Notice? You have participated in the Gretna Mayor’s Court Deferred Prosecution
Program. A possible settlement of this class action lawsuit may benefit you.

What’s a Class Action lawsuit? It’s when a group of people who have all been harmed in the same way sue
another person, a company, or a city. Here, the people who sued the City of Gretna are called the “Plaintiffs.”
The Plaintiffs represent everyone who has participated in the program but could not afford the fees. The U.S.
District Court certified this matter as a class action on XXXXX____.

What is a Class Member? Class Members are people, like the Plaintiffs, who participated in the Deferred
Prosecution Program but who could not afford the fees from December 2016 to the present.

Am I a Class Member? You are a Class Member if you were in the Deferred Prosecution Program, paid some
program fees but then stopped making payments and were either convicted or still have an open case. You are
also a Class Member if you are currently in the program and cannot afford the fees.

What is the Deferred Prosecution Program (DPP)? The Deferred Prosecution Program allows people to get
their charges dropped if they participate in the program but monthly fees are required to enter the program.
This Notice only applies to the Gretna Mayor’s Court in Gretna City Hall (which handles only misdemeanor
charges and traffic citations) and not any other program in any other court or parish.

What’s this lawsuit about? People who participated in the Gretna Mayor’s Courts Deferred Prosecution
Program sued the City of Gretna and others1 because this program discriminated against those who could not
afford to pay the program fees. People who could not afford the fees were prosecuted (trial and often,
convicted) but people who could afford the fees had their charges dropped. The lawsuit argued that this
violated the constitution by treating people with lower incomes differently.

What’s happening with the lawsuit now? Even though the City of Gretna denies any wrongdoing, the parties
want to agree on changes to the Deferred Prosecution Program to make it more fair. This is called a Settlement.

What does the Settlement do?
•     The Deferred Prosecution Program will be offered to everyone, even those who cannot afford it.
•     Some people who receive certain types of public assistance may get the fees waived.
•     People who cannot afford the fees may get the fees waived by doing community service, job training,
      substance abuse treatment, education, etc.
•     If fees are not waived, payment plans will be no more than 12 months.
•     Monthly payments cannot be more than what the person would make (gross) in an 8-hour work day
      (shown in most recent pay-stubs).
•     Refunds will be given to people who were in the program, dropped because they did not pay all the fees,
      and convicted but did not get credit for the fees they had paid into the program.
•     Everyone entering the program will only pay fees in relation to what they can afford.
•     Re-joining the program is possible for people who were dropped from the program and haven’t yet gone
      to trial. Their payments will be determined according to how much they can afford.
1 The parties sued are the City of Gretna, Mayor of Gretna, Magistrates of the Gretna Mayor’s Court, and City Prosecutor in the federal lawsuit,

Nelson v. Constant, No. 17-14581-JVM (E.D. La. 2017).

The Roderick & MacArthur Justice Center is a non-profit law firm representing the people (class members)
who sued the City of Gretna and others in Nelson v. Constant.
                More
               Case     Information Document
                    2:17-cv-14581-JVM about the Proposed
                                             148-2           Settlement
                                                   Filed 07/10/20 Page 3 of 3

How do I participate or ask for a refund? If the settlement is approved, the Mayor’s Court will make these
changes automatically. If you’re owed a refund, the Mayor’s Court will contact you with further instructions.
If your address will change before September 2020, call the MacArthur Justice Center at 504-620-2259, to
tell us your new address, so we can get you specific information about your benefits once the lawsuit is
settled.

Where can I find more information about the settlement? You can call the Plaintiffs’ attorneys at 504-620-
2259. You can also visit this website, ______________, where you’ll find a copy of the proposed settlement
agreement and other information about the case.

I think that I’m a class member and I disagree with settlement or think it’s unfair, what can I do? The U.S.
District Court for the Eastern District of Louisiana authorized this notice and will have a hearing on
September 1, 2020, at 2 p.m. You can attend that hearing or file a written objection with the Federal District
Court at 500 Poydras St, New Orleans, LA 70130 on or before _______. You must either file a written
objection or attend the hearing on Sept. 1, 2020, if you want the Court to take your opinion into account
before it approves the settlement. Your written objection should include the case name and docket number
(Nelson v. Constant, 17-cv-14581-JVM) your name, phone number, signature, and the reasons you object to
the settlement. If you mail your objection, please send it to the following addresses. You must postmark
your objection by _______, 2020.


   Clerk of Court                     Class Counsel                      Defense Counsel

   United States District Court       MacArthur Justice Center           John Litchfield
   Eastern District of Louisiana      4400 S. Carrollton Ave.            Berrigan Litchfield, LLC
   500 Poydras Street                 New Orleans, LA 70119              201 St. Charles Avenue
   New Orleans, LA 70130                                                 Suite 4204 Place St. Charles
                                                                         New Orleans, LA 70170-4204

How will the lawyers be paid? Federal law 42 U.S.C. § 1988 allows class counsel to seek attorneys fees from
the city of Gretna for their work in investigating the facts, litigating the case, and negotiating the settlement.
Class counsel will file a petition for fees on or before _____, 2020. You can review a copy of the fees petition
at www.macarthurjustice.org/zzzzzzz. Whether fees are awarded or not will be the federal court’s decision.
If class counsel are awarded any fees, it will not reduce any money that you might be due under the
settlement.




The Roderick & MacArthur Justice Center is a non-profit law firm representing the people (class members)
who sued the City of Gretna and others in Nelson v. Constant.
